                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

       Faith Hodgepath et al,         )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:19-cv-00417-FDW
                                      )
                 vs.                  )
                                      )
            Sudan et al,              )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 10, 2012 Order.

                                               November 10, 2020




        Case 3:19-cv-00417-FDW Document 13 Filed 11/10/20 Page 1 of 1
